

116 HRES 11 IH: Providing the sense of the House of Representatives that the House should not adjourn until the annual appropriation bills within the jurisdiction of all the subcommittees of the Committee on Appropriations for the current fiscal year are enacted into law.
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 11IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. McCarthy submitted the following resolution; which was referred to the Committee on AppropriationsRESOLUTIONProviding the sense of the House of Representatives that the House should not adjourn until the
			 annual appropriation bills within the jurisdiction of all the
			 subcommittees of the Committee on Appropriations for the current fiscal
			 year are enacted into law.
	
 That it is the sense of the House of Representatives that the House should not adjourn until the annual appropriation bills within the jurisdiction of all the subcommittees of the Committee on Appropriations for the current fiscal year are enacted into law.
		